           Case 1:18-cv-12005-FDS Document 24 Filed 01/07/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


    MICHAEL FROIO and MIKHAIL                         Case No.: 1:18-CV-12005 FDS
    SURMAN, on behalf of themselves and all
    others similarly situated,

                     Plaintiffs,

          v.

    OCEAN SPRAY CRANBERRIES, INC.; and
    DOES 1 through 20,

                     Defendant.


                      JOINT STATEMENT PURSUANT TO L.R. 16.1(d)

         Pursuant to Local Rule 16.1(d) of the Local Rules of this Court and the Notice of

Scheduling Conference issued on December 21, 2018, plaintiffs Michael Froio and Mikhail

Surman (“Plaintiffs”) and Defendant Ocean Spray Cranberries, Inc. (“Defendant”) submit the

following Joint Statement.

I.       CONCISE SUMMARY OF THE PARTIES’ POSITIONS ON LIABILITY AND
         RELIEF SOUGHT
A.       Plaintiffs’ Statement

         Ocean Spray sells a variety of juice products 1 (the “Products”) with the representation

that the Products contain “No High Fructose Corn Syrup, Artificial Colors or Flavors.” The

representation is prominently displayed on the label of each of the Products:




1
 The Products are (1) Ocean Spray 100% Apple Juice; (2) Ocean Spray Cran Cherry Flavor
100% Juice; (3) Ocean Spray Cranberry Juice Cocktail; (4) Ocean Spray Cran Pineapple; (5)
Ocean Spray Cran Pomegranate; (6) Ocean Spray Diet Cran Pomegranate; (7) Ocean Spray Cran
Grape; (8) Ocean Spray Cherry; (9) Ocean Spray Diet Cran Cherry; (10) Ocean Spray Wave
Berry Medley; (11) Ocean Spray Cran Apple; and (12) Ocean Spray Wave Apple with White
Cranberries.
                                                  1
          Case 1:18-cv-12005-FDS Document 24 Filed 01/07/19 Page 2 of 6




Plaintiffs contend, however, that each of the Products contains artificial flavorings such as malic

acid and fumaric acid that are used to simulate the fruit flavor. Plaintiffs assert claims under

New York General Business Law §§ 349 and 350, and Mass. Gen. Laws ch. 93A as well as

claims for fraud, negligent misrepresentation, breach of express warranty and fraud.

       A substantially similar case entitled Hilsley v. Ocean Spray Cranberries, Inc., et al., Case

No. 17-cv-2335-GPC (MDD) is pending in the United States District Court for the Southern

District of California. On November 29, 2018, the court in Hilsley certified a class of all

California citizens who purchased the Products from January 1, 2011 until the date class notice is

disseminated. Dkt. No. 83. Plaintiffs in this case seek certification of a 49-state class excluding

the members of the certified California class. The court in Hilsley also denied the defendants’

motion for summary judgment on October 30, 2018. Dkt. No. 76.

B.     Defendant’s Statement

       This case is, in reality, a copycat of the Hilsley action, mentioned above, that was first-filed

in California. As a putative 49 state class action, however, this matter faces significant procedural

hurdles that were not present in Hilsley: namely, (i) whether these two Plaintiffs have standing to

represent consumers of the 47 other states where they are not citizens; (ii) whether the court has

personal jurisdiction over the claims of absentee class members of the 47 other states; (iii) whether

                                                  2
           Case 1:18-cv-12005-FDS Document 24 Filed 01/07/19 Page 3 of 6




either Massachusetts or New York law can apply to the purchases made in the 47 other states; and

(iv) whether these two named Plaintiffs have standing to pursue claims based upon products they

never purchased anywhere. At this point, it is unknown where all the named Plaintiffs may have

purchased any of the products, and so it was premature to raise issues like personal jurisdiction

and choice of law by way of a Rule 12 motion, but once Plaintiffs have been deposed, these issues

may be appropriate for disposition by motions for summary judgment.

II.    PROPOSED PLAN FOR DISCOVERY, FILING OF MOTIONS AND OTHER
       PRETRIAL MATTERS
       The parties have agreed that Ocean Spray will produce the same discovery materials to
Plaintiffs here that were produced in Hilsley, subject to the Hilsley Court’s ruling on the scope of

discoverable information. Plaintiff may utilize the documents and deposition transcripts from

Hilsley as though they were produced and taken in this case. Plaintiffs expect that they will only

need a few additional depositions and a limited amount of written discovery focused on the sales

and marketing of the products in the 49 states other than California. Ocean Spray will propound

written discovery to the named plaintiffs, and will take their depositions at a mutually agreeable

time within the District of Massachusetts.

       The parties have agreed to the following schedule:

       Fact Discovery Cutoff: May 1, 2019

       Class Certification Motion: May 31, 2109:

       Class Certification Opposition: July 1, 2019

       Class Certification Reply: July 29, 2019

       The parties also agree that if a party relies upon an expert to support or oppose class

certification, all such experts must be made available for deposition prior to the opposition or reply,

as the case may be.

       The parties also propose the following schedule for expert discovery and dispositive

motions:

       Initial Expert Reports: 90 days after entry of the Court’s order on class certification.


                                                  3
          Case 1:18-cv-12005-FDS Document 24 Filed 01/07/19 Page 4 of 6




       Rebuttal Expert Reports: 60 days after service of opening expert reports.

       Expert Discovery Cutoff: 30 days after Rebuttal Expert Reports

       Dispositive Motion Cutoff: 60 days after Expert Discovery Cutoff

III.   LOCAL RULE 16.1(E)
       The parties submit that this case does not require “careful and deliberate monitoring in an

individualized and case-specific manner” within the meaning of Local Rule 16.1(e).

IV.    IDENTIFICATION OF ISSUES FOR POSSIBLE EARLY RESOLUTION
       The parties have identified no such issues.

V.     PROTECTIVE ORDER
       The parties anticipate the production of certain information, documents and things which

may be claimed to be or deemed to contain sensitive, confidential, trade secret and/or proprietary

information. Before any such production, the parties intend to file a stipulated protective order

with the Court that will include procedures for filing documents under seal.

VI.    CERTIFICATIONS

       The parties will separately file the certifications required by Local Rule 16.1(d)(3) on or

before the date of the initial scheduling conference.

VII.   TRIAL BY MAGISTRATE JUDGE

       The parties do not consent at this time to a trial by a magistrate judge.




                                                 4
         Case 1:18-cv-12005-FDS Document 24 Filed 01/07/19 Page 5 of 6




Dated: January 7, 2019              Respectfully submitted,

                                        /s/ David S. Godkin
                                    BIRNBAUM & GODKIN, LLP
                                    David S. Godkin
                                    James E. Kruzer
                                    280 Summer Street
                                    Boston, MA 02210
                                    Telephone: (617) 307-6110
                                    Fax : (617) 307-6100
                                    Email: godkin@birnbaumgodkin.com
                                            kruzer@birnbaumgodkin.com

                                    BURSOR & FISHER, P.A.
                                    L. Timothy Fisher (Pro Have Vice)
                                    Joel D. Smith (Pro Hac Vice)
                                    1990 North California Blvd., Suite 940
                                    Walnut Creek, CA 94596
                                    Telephone: (925) 300-4455
                                    Facsimile: (925) 407-2700
                                    E-Mail: ltfisher@bursor.com
                                             jsmith@bursor.com

                                    NATHAN & ASSOCIATES, APC
                                    Reuben D. Nathan (Pro Hac Vice)
                                    600 W. Broadway, Suite 700
                                    San Diego, California 92101
                                    Telephone; (619)272-7014
                                    Facsimile: (619)330-1819
                                    E-Mail: rnathan@nathanlawpractice.com

                                    Counsel for Plaintiffs




                                       5
         Case 1:18-cv-12005-FDS Document 24 Filed 01/07/19 Page 6 of 6




Dated: January 7, 2019              Respectfully submitted,

                                       /s/ James P. Ponsetto
                                    James P. Ponsetto (BBO # 556144)
                                    Emily Bryan (BBO # 687935)
                                    Greenberg Traurig, LLP
                                    One International Place
                                    Suite 2000
                                    Boston, MA 02110
                                    Tel: (617) 310-6000
                                    Fax: (617) 310-6001
                                    ponsettoj@gtlaw.com
                                    bryane@gtlaw.com

                                    Rick L. Shackelford, Esq.
                                    Greenberg Traurig, LLP
                                    1840 Century Park East
                                    Suite 1900
                                    Los Angeles CA 90067
                                    Tel: (310) 586 7998
                                    Fax: (310) 586 7800
                                    • Admitted Pro hac vice

                                    Counsel for Defendant




                                       6
